ELLEN S. v. KATLYN F.*
                          (AC 38871)
                        Keller, Prescott and Bear, Js.

                                   Syllabus

The defendant appealed to this court from the judgment of the trial court
   granting the plaintiff’s application for a civil protection order. The defen-
   dant claimed that the trial court improperly determined that there were
   reasonable grounds to believe that the defendant had stalked the plaintiff
   and would continue to do so in the absence of an order of protection.
   Held that the defendant’s claim that the trial court improperly granted
   the plaintiff’s application for a civil protection order was unavailing;
   because the defendant failed to obtain a memorandum of decision from
   the trial court and to include it in the appendix to her brief, and the
   transcript of the trial court proceedings that the defendant filed with
   the appellate clerk did not reveal a sufficiently detailed and concise
   statement of the court’s findings, this court could not conclude, on the
   basis of the limited record before it, that the trial court committed any
   legal or factual error in reaching the decision that it did, as the scant
   record did not reflect the errors claimed by the defendant, and the trial
   court’s ruling therefore was entitled to the reasonable presumption that
   it was correct.
            Argued May 25—officially released August 15, 2017

                             Procedural History

  Application for a civil protective order, brought to
the Superior Court in the judicial district of New London
and tried to the court, Diana, J.; judgment granting the
application, from which the defendant appealed to this
court. Affirmed.
  Cody A. Layton, with whom, on the brief, was Drzis-
lav Coric, for the appellant (defendant).
                         Opinion

   PER CURIAM. The defendant, Katlyn F., appeals from
the judgment of the trial court granting the application
for a civil protection order filed by the plaintiff, Ellen
S.1 The defendant claims that the court improperly
determined ‘‘that there were reasonable grounds to
believe that the defendant had stalked the plaintiff and
would continue to do so in the absence of an order of
protection.’’ We affirm the judgment of the trial court.
   The record reveals the following facts. On January
6, 2016, the plaintiff filed an application for an order
of civil protection against the defendant. In her applica-
tion, she alleged in relevant part that she had been the
victim of stalking. In her application, she described
two occasions in which she was subjected to what she
characterized as ‘‘immature behavior’’ by the defendant.
On one occasion, the defendant yelled at her and almost
overturned a table in her direction. On the other occa-
sion, the defendant shoved her using both hands. She
alleged that other encounters had occurred, but did not
provide details about them. The plaintiff requested that
the court order that the defendant (1) not assault,
threaten, abuse, harass, follow, interfere with or stalk
her; (2) stay away from her home; (3) not contact her
in any manner; and (4) stay 100 yards away from her.
The court granted the application and issued an ex
parte civil protection order.
   The court held a hearing on the application on Janu-
ary 19, 2016. This was a joint hearing during which the
court also considered an application for a civil
restraining order against the defendant that was
brought by the plaintiff’s boyfriend, the court’s denial
of which is not a subject of this appeal. It was not
disputed that the plaintiff’s boyfriend is the defendant’s
former boyfriend. At the hearing, the plaintiff testified
with respect to four separate and distinct incidents,
which occurred during an approximately three year
period of time, involving herself and the defendant: the
first incident occurred at a restaurant referred to as
the Harp and Dragon in December, 2015; the second
incident occurred at a restaurant referred to as Hot
Rod’s in December, 2014; the third incident occurred
at an establishment referred to as the Oasis Pub; and
the fourth incident occurred at a friend’s house in the
summer of 2014. At the hearing, the court heard testi-
mony from the plaintiff, the plaintiff’s boyfriend, the
defendant, and a mutual friend of the parties. At the
conclusion of the hearing, the court granted the plain-
tiff’s application. The court ordered that the defendant
‘‘not assault, threaten, abuse, harass, follow, interfere
with or stalk the [plaintiff] with regard to that matter.
That order is [going to] be in effect for six months from
this date . . . .’’2 This appeal followed.
  The defendant argues that, in granting the plaintiff
relief under General Statutes (Rev. to 2015) § 46b-16a,3
the court erroneously found that there were reasonable
grounds to believe that she committed acts to warrant
issuance of the civil protective order and that she will
continue to commit such acts or acts designed to intimi-
date or retaliate against the applicant. The defendant
argues that the court ‘‘erred in its interpretation of and
application of the law to the facts.’’ In so doing, the
defendant first argues that it is reasonable to infer that
the court based its decision on a finding that she com-
mitted acts constituting stalking in the second degree
as described in General Statutes (Rev. to 2015) § 53a-
181d,4 and, she argues, the evidence presented at the
hearing did not support such a finding. Second, the
defendant argues that ‘‘[n]o evidence was presented
by either party that would indicate that [she] would
continue to commit the acts she has been accused of.’’
The defendant asks this court to reverse the court’s
judgment and to remand the case to the trial court with
direction to deny the plaintiff’s application.
    Initially, we observe that the defendant’s appendix
does not contain a copy of the trial court’s decision.
‘‘It is the responsibility of the appellant to provide an
adequate record for review. The appellant shall deter-
mine whether the entire record is complete, correct
and otherwise perfected for presentation on appeal.’’
Practice Book § 61-10 (a); see also Practice Book § 60-
5 (‘‘[i]t is the responsibility of the appellant to provide
an adequate record for review as provided in [§] 61-10’’).
The appellant bears the responsibility for providing this
court with an appendix that, in part one, ‘‘shall contain
. . . opinions or decisions of the trial court . . . .’’
Practice Book § 67-8 (b) (1). For reasons that should be
obvious, this noncompliance with the rules of appellate
procedure is an impediment to this court’s review of
the defendant’s brief as well as the trial court’s decision.
   Next, we observe that a copy of the trial court’s deci-
sion does not appear in the court file. The court’s ren-
dering of judgment in favor of the plaintiff in this matter
constitutes a final judgment. Pursuant to Practice Book
§ 64-1 (a), the trial court was required ‘‘[to] state its
decision either orally or in writing . . . . The court’s
decision shall encompass its conclusion as to each
claim of law raised by the parties and the factual basis
therefor. If oral, the decision shall be recorded by a
court reporter, and, if there is an appeal, the trial court
shall create a memorandum of decision for use in the
appeal by ordering a transcript of the portion of the
proceedings in which it stated its oral decision. The
transcript of the decision shall be signed by the trial
judge and filed with the clerk of the trial court. . . .’’
Pursuant to Practice Book § 64-1 (b), ‘‘[i]f the trial judge
fails to file a memorandum of decision or sign a tran-
script of the oral decision in any case covered by subsec-
tion (a), the appellant may file with the appellate clerk a
notice that the decision has not been filed in compliance
with subsection (a). The notice shall specify the trial
judge involved and the date of the ruling for which no
memorandum of decision was filed. The appellate clerk
shall promptly notify the trial judge of the filing of the
appeal and the notice. The trial court shall thereafter
comply with subsection (a).’’ Our review of the court
file reflects that the defendant did not attempt to rectify
the record by filing a motion pursuant to Practice Book
§ 64-1 (b) with the appellate clerk. The defendant’s fail-
ure leaves this court without a ready means of identi-
fying the trial court’s decision.
  The defendant has failed to obtain a memorandum
of decision from the court and has failed to include it
in the appendix to her brief. The defendant, however,
has filed with the appellate clerk a transcript from the
court proceeding on January 19, 2016. In challenging
the factual and legal basis of the court’s decision, the
defendant cites to the transcript and refers to state-
ments made by the court that appear in the transcript.
   ‘‘When the record does not contain either a memoran-
dum of decision or a transcribed copy of an oral deci-
sion signed by the trial court stating the reasons for its
decision, this court frequently has declined to review
the claims on appeal because the appellant has failed
to provide the court with an adequate record for review.
. . . Moreover, [t]he requirements of Practice Book
§ 64-1 are not met simply by filing with the appellate
clerk a transcript of the entire trial court proceedings.
. . . Despite an appellant’s failure to satisfy the require-
ments of . . . § 64-1, this court has, on occasion,
reviewed claims of error in light of an unsigned tran-
script as long as the transcript contains a sufficiently
detailed and concise statement of the trial court’s find-
ings.’’ (Citations omitted; internal quotation marks omit-
ted.) Stechel v. Foster, 125 Conn. App. 441, 445, 8 A.3d
545 (2010), cert. denied, 300 Conn. 904, 12 A.3d 572
(2011); see also JP Morgan Chase Bank v. Gianopoulos,
131 Conn. App. 15, 20–21, 30 A.3d 697 (court may deter-
mine that unsigned transcript contains sufficiently
detailed and concise statement of trial court’s findings),
cert. denied, 302 Conn. 947, 30 A.3d 2 (2011).
   Our review of the transcript does not reveal a suffi-
ciently detailed and concise statement of the court’s
findings.5 ‘‘It is well settled that [w]e do not presume
error; the trial court’s ruling is entitled to the reasonable
presumption that it is correct unless the party challeng-
ing the ruling has satisfied its burden demonstrating
the contrary.’’ (Internal quotation marks omitted.) State
v. Milner, 325 Conn. 1, 13, 155 A.3d 730 (2017). ‘‘Our
role is not to guess at possibilities . . . but to review
claims based on a complete factual record developed
by a trial court. . . . Without the necessary factual and
legal conclusions furnished by the trial court . . . any
decision made by us respecting [the defendant’s] claims
would be entirely speculative.’’ (Internal quotation
marks omitted.) Stacy B. v. Robert S., 165 Conn. App.
374, 382, 140 A.3d 1004 (2016).
   On the basis of our careful review of the limited
record provided to us by the defendant, we disagree
that the court committed any legal or factual error in
reaching the decision that it did. The scant record
before us does not reflect the errors claimed by the
defendant. See, e.g., Murcia v. Geyer, 151 Conn. App.
227, 231, 93 A.3d 1189 (‘‘we are constrained to conclude,
on the basis of our review of the limited record provided
to us, that the court acted reasonably’’), cert. denied,
314 Conn. 917, 100 A.3d 406 (2014); Lucarelli v. Freedom
of Information Commission, 136 Conn. App. 405, 411,
46 A.3d 937 (‘‘[t]here is nothing in the record before
us from which we can conclude that court abused its
discretion’’), cert. denied, 307 Conn. 907, 53 A.3d 222
(2012).
   The judgment is affirmed.
   * In accordance with our policy of protecting the privacy interest of the
applicant for a protective order, we decline to identify the applicant or
others through whom the applicant’s identity may be ascertained.
   1
     The plaintiff did not file a brief in connection with this appeal. We
consider the appeal on the basis of the defendant’s brief and the record.
   2
     The expiration of a six month domestic violence restraining order issued
pursuant to General Statutes § 46b-15 does not render an appeal from that
order moot due to adverse collateral consequences. Putman v. Kennedy,
279 Conn. 162, 164–65, 900 A.2d 1256 (2006). We apply that principle to the
order of civil protection here.
   3
     General Statutes (Rev. to 2015) § 46b-16a provides in relevant part: ‘‘(a)
Any person who has been the victim of sexual abuse, sexual assault or
stalking, as described in sections 53a-181c, 53a-181d and 53a-181e, may make
an application to the Superior Court for relief under this section, provided
such person has not obtained any other court order of protection arising
out of such abuse, assault or stalking and does not qualify to seek relief
under section 46b-15.
   ‘‘(b) The application shall be accompanied by an affidavit made by the
applicant under oath that includes a statement of the specific facts that
form the basis for relief. Upon receipt of the application, if the allegations
set forth in the affidavit meet the requirements of subsection (a) of this
section, the court shall schedule a hearing not later than fourteen days from
the date of the application. If the court is closed on the scheduled hearing
date, the hearing shall be held on the next day the court is open and any
ex parte order that was issued shall remain in effect until the date of such
hearing. If the court finds that there are reasonable grounds to believe that
the respondent has committed acts constituting grounds for issuance of an
order under this section and will continue to commit such acts or acts
designed to intimidate or retaliate against the applicant, the court, in its
discretion, may make such orders as it deems appropriate for the protection
of the applicant. If the court finds that there are reasonable grounds to
believe that an imminent danger exists to the applicant, the court may issue
an ex parte order granting such relief as it deems appropriate. In making
such orders, the court, in its discretion, may consider relevant court records
if the records are available to the public from a clerk of the Superior Court
or on the Judicial Branch’s Internet web site. Such orders may include, but
are not limited to, an order enjoining the respondent from: (1) Imposing
any restraint upon the person or liberty of the applicant; (2) threatening,
harassing, assaulting, molesting, sexually assaulting or attacking the appli-
cant; and (3) entering the dwelling of the applicant.
   ‘‘(c) No order of the court shall exceed one year, except that an order
may be extended by the court upon proper motion of the applicant, provided
a copy of the motion has been served by a proper officer on the respondent,
no other order of protection based on the same facts and circumstances is
in place and the need for protection, consistent with subsection (a) of this
section, still exists. . . .’’
   4
     General Statutes (Rev. to 2015) § 53a-181d provides in relevant part: ‘‘(a)
For the purposes of this section, ‘course of conduct’ means two or more
acts, including, but not limited to, acts in which a person directly, indirectly
or through a third party, by any action, method, device or means, (1) follows,
lies in wait for, monitors, observes, surveils, threatens, harasses, communi-
cates with or sends unwanted gifts to, a person, or (2) interferes with a
person’s property.
   ‘‘(b) A person is guilty of stalking in the second degree when:
   ‘‘(1) Such person knowingly engages in a course of conduct directed at
a specific person that would cause a reasonable person to fear for such
person’s physical safety or the physical safety of a third person; or
   ‘‘(2) Such person intentionally, and for no legitimate purpose, engages in a
course of conduct directed at a specific person that would cause a reasonable
person to fear that such person’s employment, business or career is threat-
ened, where (A) such conduct consists of the actor telephoning to, appearing
at or initiating communication or contact at such other person’s place of
employment or business, provided the actor was previously and clearly
informed to cease such conduct, and (B) such conduct does not consist of
constitutionally protected activity. . . .’’
   5
     In terms of relevant findings, the transcript reflects that the court stated
only that the plaintiff ‘‘has sustained proof’’ and that ‘‘this is stalking.’’ The
court stated that it was ‘‘concerned with some of the incidents that . . .
have occurred. I believe that the parties have been credible in describing
the incidents.’’